UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, Case No. 1:20-cr-00136(1)
Plaintiff,
V.
JEFFREY PASTOR
Defendant.
DUE PROCESS PROTECTIONS ACT ORDER
Pursuant to the Due Process Protections Act, the Court confirms the United States’
obligation to produce all exculpatory evidence to the Defendant pursuant to Brady v.
Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in
a timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or

sanctions by the Court.

SO ORDERED.

   

Stephanie K. Bowman
United States Magistrate Judge
